Citation Nr: 0000915	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquire psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946, and from August 1950 to January 1952.  

In September 1997, the veteran submitted an Appeal to the 
Board of Veterans Appeals, which was accepted as a claim for 
service connection for arthritis of the back.  In March 1999, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection, and a supplemental statement of 
the case (SSOC) was issued.  At the time the veteran's claim 
was referred to the Board for action, a substantive appeal 
was not forthcoming, and hence that issue is not developed 
for appellate review.  


FINDINGS OF FACT

1.  The veteran has not presented medical evidence of a nexus 
between any post service neck symptomatology and the 
incidents of service.  

2.  Service connection for a psychiatric disorder was denied 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in August 1953, and the veteran failed to reply to 
notification of this action.  

3.  Service connection for a back disorder was denied by the 
RO in July 1988, and the veteran failed to reply to 
notification of this action.  

4.  The evidence added to the claims folder since these RO 
actions denying service connection for psychiatric and back 
disorders, while not previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim with 
regard to the issue of entitlement to service connection for 
a neck disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991)

2.  The evidence received since either the August 1953 RO 
decision denying service connection for a psychiatric 
disorder or the July 1988 RO decision denying service 
connection for a back disorder is not new and material, and 
the veteran's claims for service connection for these 
disorders are not reopened.  38 U.S.C.A. §§ 1110, 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a neck disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A review of the veteran's service medical records does not 
show any trauma to the veteran's neck during either period of 
service.  Moreover, when the veteran was examined in April 
1946 and December 1951, for the purpose of separation from 
service, the neck was normal, and the veteran did not report 
any spinal abnormalities.  

The veteran has contended that he injured his neck while 
serving aboard ship.  The veteran is competent to report on 
injuries he may have sustained.  Lay evidence is sufficient 
to demonstrate inservice incurrence.  However, the fact that 
the veteran sustained trauma in service is not sufficient to 
render the claim for service connection plausible.  He must 
also provide medical evidence demonstrating the current 
presence of the disorder, along with medical evidence 
establishing a nexus between the post service disorder and 
the incidents of service.  It is on this latter basis that 
the veteran's claim fails, and must be denied.  

Considering first the question as to whether the veteran has 
presented medical evidence of a current disability, the Board 
notes a statement from Dwayne Keller, M.D., dated in February 
1999 indicating that one of the diagnoses was cervical 
spondylosis, C4 to C7.  This was the only indication of a 
neck disorder.  When the veteran was treated at the Community 
Health Center in March 1993, he reported joint pain, but did 
not specify that the location was in the neck.  Further 
reports of treatment for arthritis at that facility are of 
record, but no neck symptomatology was noted.  Reports of 
treatment by Steven C. Dickhaut, M.D., are of record.  Pain, 
stiffness and arthritis in multiple joints were reported, but 
these were for joints other than the neck.  Calvin Folds, 
M.D., stated in a December 1988 letter that the veteran was 
under his treatment for a number of disorders, to include 
severe osteo and degenerative arthritis.  No location of the 
arthritis was given.  

Presuming that Dr. Keller's statement was medical evidence of 
a current neck disorder, there is no medical evidence 
establishing a nexus between the spondylosis and the 
incidents of service.  Dr. Keller did not reach any 
conclusions with regard to the etiology of this disorder.  
Rather, the Board must rely on the statements of the veteran, 
unsupported by any medical evidence.  As the veteran is not a 
medical expert, his statements, standing alone, cannot render 
a claim well grounded. See Grottveit and Espiritu

In the absence of a well grounded claim, the veteran's appeal 
must be denied.  

Whether new and material evidence has been submitted  to 
reopen a claim for service connection for a psychiatric 
disorder

A timely filed Notice of Disagreement (NOD) initiates 
appellate review of a  decision by the RO.  38 U.S.C. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  An NOD 
must be filed within one year from the date of mailing of 
notice of the determination by the RO.  38 U.S.C. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).  If 
an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final and 
the claim will not thereafter be reopened or allowed.  38 
U.S.C. § 7105(c) (West 1991).

The RO denied the veteran's claim for service connection for 
a nervous disorder by a rating decision of August 1953.  The 
veteran was provided notice of the decision and his appellate 
rights.  He failed to respond to this letter.  38 U.S.C.A. 
§§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1999).  Therefore, the August 1953 rating decision 
became final when the veteran did not reply within one year 
of the date he was notified of that unfavorable 
determination.  38 U.S.C.A. § 7105(c)(West 1991).

While the veteran did submit another claim for service 
connection for a psychiatric disorder in January 1970, after 
being informed of the need to submit new and material 
evidence, he indicated that this would be futile, because the 
VA had ignored such evidence in the past.  Additionally, the 
veteran subsequently submitted claims for service connection 
for alcoholism, but did not claim at that time service 
connection for a psychiatric disorder.  

Accordingly, the Board must find that the August 1953 rating 
was the most recent adjudication.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

As noted, the August 1953 rating action was the most recent 
final adjudication on the claim for service connection for a 
psychiatric disorder.  Since that time, additional evidence 
has been added to the claims folder.  After the veteran 
reported that he had received treatment at the Homestead Road 
Hospital, the RO requested records from that facility.  
However, in a July 1969 letter, it was reported that there 
were no records of treatment.  

The veteran was hospitalized in a VA facility in November 
1973 for treatment of injuries sustained in an automobile 
accident.  No psychiatric symptomatology was reported.  

Also added to the record were reports of more recent 
hospitalization and outpatient treatment afforded the veteran 
by the VA.  This treatment was required for a number of 
physical disabilities, such as hearing loss, aphakia of the 
left eye, and rectal bleeding.  On hospitalization at a VA 
facility in July 1998, the diagnoses included depression.  At 
that time, a history of depression was given.  However, the 
disorder was not related to service.  

The reports of medical treatment have not been previously 
considered.  Moreover, they bear directly on the specific 
matter under consideration, whether there is a current 
psychiatric disorder that is the result of service.  However, 
the evidence is not so significant that it must be considered 
in order to fairly decide the veteran's claim.  Depression 
was noted on occasion, but not related to service.  

As the evidence received since the prior final decision is 
not new and material in nature, the denial must remain final, 
and the appeal denied in this regard.  

Whether the veteran has presented new and material evidence 
to reopen a claim for entitlement to service connection for a 
back disorder

Service connection for residuals of a back injury was denied 
by the RO in a July 1988 rating action.  The veteran did not 
submit a timely NOD.  Hence, this decision is final, and for 
the Board to consider the issue on the merits, the veteran 
must present new and material evidence to reopen the claim.  
The Board must thus consider the evidence submitted since the 
July 1988 denial.  

Of record are reports of treatment and hospitalization in VA 
facilities for disorders other than in the back.  A number of 
these records predate the July 1988 rating action and were 
considered in that action.  

The veteran was treated at Desoto Comprehensive Health 
Services for a variety of disorders.  He noted arthritis pain 
in the right shoulder when treated in March 1992, along with 
pain and stiffness in the legs when he was seen in February 
1993.  No complaints with regard to the back were elicited.  

Reports of treatment by Steven Dickhaut, M.D., are of record.  
In a July 1993 note, the veteran gave a history of pain in 
the lumbosacral spine and back area.  X-ray films and 
clinical examination showed degenerative changes in the 
lumbosacral spine, with facet joint involvement.  The 
etiology of this disorder was not discussed.  

This evidence has not been previously considered, and 
therefore is new.  However, the Board does not find that it 
is so significant that it must be considered in order to 
fairly decide the veteran's claim.  The majority of the 
evidence concerns conditions other than the back disorder in 
question.  While Dr. Dickhaut made reference to degenerative 
joint disease of the back, he did not reach any conclusions 
with regard to the etiology of this disorder and specifically 
did not relate this disorder to service.  

As the Board therefore concludes that the evidence received 
since the July 1988 decision is not new and material in 
nature, the prior denial remains final, and the veteran's 
appeal must be denied to this extent.  



ORDER

Service connection for a neck disorder is denied.  New and 
material evidence not having been submitted, the claim for 
service connection for a psychiatric disorder or a back 
disorder remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

